Ingraham, P. J.
(concurring in part):
I agree with Mr. Justice McLaughlin that Andrew J. Smith took the absolute fee of the property in question under the will of his father, Hugh Smith, and that, therefore, the defendant-trust company had a power of sale and was authorized to sell the property. I think, however, that under the 5th clause, of Andrew J. Smith’s will he intended that the proceeds of these two pieces of property when sold were to be divided among those mentioned in the 3d clause of the'will of Hugh Smith, namely, the heirs at law of Andrew J. Smith’s surviving brothers and sisters.
To this extent I do not concur with Mr. Justice McLaughlin.
Judgment reversed and judgment ordered as directed in opinion, with costs to each appellant separately appearing, payable out of the -estate. • Order to be settled on notice. - -